Citation Nr: 0208455	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  95-24 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether the veteran filed a timely substantive appeal on 
the issue of entitlement to service connection for 
generalized joint pains with muscle tearing, due to an 
undiagnosed illness.

3.  Whether the veteran filed a timely substantive appeal on 
the issue of entitlement to service connection for a back 
disorder.

4.  Whether the veteran filed a timely substantive appeal on 
the issue of entitlement to service connection for a lung 
disorder, due to an undiagnosed illness.

5.  Whether the veteran filed a timely substantive appeal on 
the issue of entitlement to an increased rating for 
psoriasis, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Des Moines, Iowa, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 2002, the Board sent the veteran a letter explaining 
that his substantive appeal with regard to the issues of 
entitlement to service connection for a back disorder, and 
generalized joint pains with muscle tearing and a lung 
disorder due to an undiagnosed illness; and entitlement to an 
increased rating for psoriasis was not timely.  No response 
was received from him or his representative.  

The Board notes that, in an April 1996 rating decision, the 
RO granted service connection for a bowel disorder and 
assigned a 30 percent disability rating.  The veteran has not 
filed a notice of disagreement with this determination, and 
the matter is not certified for appellate review.  Therefore, 
the Board has no jurisdiction over the issue at this time, 
and it will not be addressed herein.  

It appears that the veteran has raised the issues of 
entitlement to service connection for a right ankle disorder 
and a right knee disorder.  These issues have not been 
developed for appellate review and will not be addressed in 
this decision.  They are referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran does not have a clear diagnosis of PTSD.  

3.  The veteran's claims for service connection for a back 
disorder, and a lung disorder and generalized joint pains 
with muscle tearing due to an undiagnosed illness; and an 
increased rating for psoriasis, were denied by the RO in an 
August 5, 1993, rating decision which was mailed to the 
veteran on August 11, 1993; the veteran filed a notice of 
disagreement with that decision which was received by the RO 
on October 8, 1993.  

4.  A statement of the case pertaining to these issues was 
provided to the veteran on December 10, 1993; the cover 
letter advised the veteran of the requirement of filing a 
substantive appeal, the time limit in which to submit the 
appeal, and instructions for requesting additional time.  

5.  The veteran filed his substantive appeal on November 15, 
1994.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  The veteran did not timely perfect an appeal as to his 
claim of entitlement to service connection for generalized 
joint pains with muscle tearing, due to an undiagnosed 
illness, and the Board does not have jurisdiction over an 
appeal as to that claim.  38 U.S.C.A. §§ 5107, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.302, 20.303, 
20.305 (2001).

3.  The veteran did not timely perfect an appeal as to his 
claim of entitlement to service connection for a back 
disorder, and the Board does not have jurisdiction over an 
appeal as to that claim.  38 U.S.C.A. §§ 5107, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.302, 20.303, 
20.305 (2001).

4.  The veteran did not timely perfect an appeal as to his 
claim of entitlement to service connection for a lung 
disorder, due to an undiagnosed illness, and the Board does 
not have jurisdiction over an appeal as to that claim.  
38 U.S.C.A. §§ 5107, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.200, 20.302, 20.303, 20.305 (2001).  

5.  The veteran did not timely perfect an appeal as to his 
claim of entitlement to an increased rating for a bowel 
disorder, and the Board does not have jurisdiction over an 
appeal as to that claim.  38 U.S.C.A. §§ 5107, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.302, 20.303, 
20.305 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

The Board finds that all relevant evidence has been obtained 
by the RO, and the veteran has not identified any outstanding 
evidence that might aid his claims.  Additionally, he was 
provided the opportunity to present personal testimony at a 
hearing before a hearing officer at the RO in November 1995.  
He was also afforded a VA examination.  Accordingly, the 
duties set forth in the VCAA have been substantially complied 
with on the issues addressed in this decision, and no useful 
purpose would be served by remanding the case to the RO for 
additional consideration of the new law.  

I.  Service Connection for PTSD

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court of 
Appeals for Veterans Claims has emphasized that -

"eligibility for a PTSD service-connection award 
requires" . . . specifically, "(1) [a] current . 
. . medical diagnosis of PTSD . . . ; (2) credible 
supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical 
evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet. App. 307 (1997) (emphasis 
in original).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

The record reflects that the veteran served in Southwest Asia 
during Operation Desert Shield/Desert Storm.  His military 
occupational specialty was listed as water treatment 
specialist.  His decorations included a Sharpshooter Badge, 
the Army Service Ribbon, and the National Defense Service 
Medal.  At his personal hearing in November 1995, the veteran 
testified that he was stressed during the SCUD attacks.  He 
saw many bodies and was constantly on the alert.  He reported 
memory difficulties, anger, and frustration.  

Based on this evidence, it is not clear whether the veteran 
engaged in combat with the enemy, and he was not awarded any 
combat specific citations.  Hence, exposure to a stressor may 
not be conceded.  A verification of his claimed stressors was 
not accomplished.  However, the medical evidence does not 
show a clear diagnosis of PTSD, and the claim must be denied 
on that basis.  

Service medical records are negative for any complaints of a 
psychiatric disability.  A provisional diagnosis of PTSD was 
made upon evaluation in June 1993 and October 1993.  Other 
diagnoses included narcissistic personality disorder.  A 
letter from a clinical social worker with the Vet Center 
reported that the veteran was seen for counseling sessions 
from August 1992 to April 1993.  He presented with issues 
related to marital discord, anger management, and depression.  
He attributed his moods and physical health problems to his 
service during the Persian Gulf War.  An October 1994 
assessment noted some PTSD symptoms and dysthymia.  A June 
1995 VA examination report noted that the veteran had PTSD 
symptomatology, but there was a history of conflicting 
reports.  Psychological testing was deemed appropriate.  
After the testing was complete, the examiner concluded that 
there was no Axis I diagnosis of PTSD.  The examiner noted 
that the MMPI supported a finding of embellishment of the 
veteran's psychological complaints, and the evidence in the 
claims folder did not support his reported clinical history.  
The examiner rendered an Axis II diagnosis of cluster B 
personality disorder with mixed traits including antisocial 
and narcissistic traits.  As discussed above, without a 
diagnosis of PTSD that resulted from the veteran's military 
service, service connection for that disorder may not be 
granted.  Cohen, supra.  Consequently, the claim for service 
connection for PTSD is denied.  

II.  Timeliness of Appeals

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2001).  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202 (2001).  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  
38 C.F.R. §§ 20.302(b), 20.303 (2001).  The Court of Appeals 
for Veterans Claims has held that, if the claimant fails to 
file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet.App. 554, 556 (1993).  See also YT v. Brown 9 
Vet.App. 195, 198-99 (1996); Cuevas v. Principi, 3 Vet.App. 
542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet.App. 9 
(1993).  

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306 (2001).  

The evidence of record shows that the RO mailed the veteran 
notification of its decision of August 5, 1993, to deny his 
claim for entitlement to service connection for a back 
disorder, a lung disorder and generalized joint pains with 
muscle tearing due to an undiagnosed illness, and an 
increased rating for psoriasis on August 11, 1993, that the 
RO received a notice of disagreement from him on October 8, 
1993, and that the RO mailed a statement of the case to him 
on December 10, 1993.  It is not disputed that his 
substantive appeal was not submitted or received by the RO 
until November 15, 1994.  The Board finds that, since the 
veteran's November 15, 1994, substantive appeal was received 
beyond one year after notice of the August 5, 1993 rating 
decision (on August 11, 1993) and more than 60 days after the 
issuance of the statement of the case on December 10, 1993, 
it may not be accepted as timely.  In addition, neither the 
veteran nor his representative requested an extension of time 
in which to file the substantive appeal pursuant to 38 C.F.R. 
§ 20.303 (2001) (which requires a request for extension to be 
submitted in writing, and prior to the expiration of time for 
filing the substantive appeal).  Finally, under the timeline 
discussed above, the mailbox rule is inapplicable.  
In summary, in a case where the veteran's substantive appeal 
was filed both more than 60 days from the date that the RO 
mailed the statement of the case to him, and more than one 
year from the date the RO mailed notification of its decision 
to him, and where no timely request for extension of time was 
filed, the substantive appeal must be considered 
"untimely."  Accordingly, the veteran is statutorily barred 
from appealing the pertinent claims in the August 1993 RO 
decision and the Board may not reach the merits of the 
claims, but must dismiss the appeal.  See Roy, supra.  This 
action in no way prevents the veteran from reopening his 
claim with new and material evidence in an attempt to 
establish service connection for the claimed disabilities, or 
filing another claim for an increased rating.


ORDER

Entitlement to service connection for PTSD is denied.

The appeal as to the claim of entitlement to service 
connection for generalized joint pains with muscle tearing, 
due to an undiagnosed illness, is dismissed.  

The appeal as to the claim of entitlement to service 
connection for a back disorder is dismissed.  

The appeal as to the claim of entitlement to service 
connection for a lung disorder, due to an undiagnosed 
illness, is dismissed.  

The appeal as to the claim of entitlement to an increased 
rating for psoriasis is dismissed.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

